Title: Thomas Jefferson to William Duane, 30 April 1811
From: Jefferson, Thomas
To: Duane, William


          
            
              Dear Sir
              Monticello Apr. 30. 11.
            
             When I wrote you my letter of Mar. 28. I had great confidence that as much at least could have been done for you as I therein supposed. the friend to whom I confided the business here, and who was and is zealous, had found such readiness, in those to whom he spoke, as left no other difficulty than to find the bank responsible.  but the Auroras which came on while this was in transaction, changed the prospect altogether, and produced a general revulsion of sentiment.  the President’s popularity is high thro’ this state, & no where higher than here. they considered these papers as a denunciation of war against him, and instantly withdrew their offers. I cannot give you a better account of the effect of the same papers in Richmond than by quoting the letter of the friend who there undertook the same office, & with great cordiality. in a letter to me of Apr. 17. he says ‘yours of the 15th in reply to mine of the 10th inst. has been brought to me from the office this instant. on shewing it to —— the effect of it was to dispose him to lend 500.D. & I wrote my letter of the 10th to you in a persuasion produced by that incident, as well as by it’s effect on my own feelings, that something important might be done for D. in spite of the adverse spirit, or at least distrust, which the equivocal character of his paper has lately excited, equivocal in relation to mr Madison. but D’s three or four last papers contain such paragraphs, in relation to mr Madison, that even your letter cannot now serve him. the paper is now regarded as an opposition one, & the republicans here have no sympathy with any one who carries opposition colours. every gentleman who mentions this subject, in my hearing, speaks with the warmest resentment against D. believe me, Sir, it is impossible to do any thing for him here, now: and any further attempts would only disable me from rendering any service to the cause hereafter. I am persuaded that you will see this subject in it’s true light, and be assured that it is the impracticability of serving him, produced by himself, as well as the violation which I feel it would be of my sentiments for mr Madison that prevents me from proceeding’ the firm, yet moderate character of the writer of this letter gives great weight to what he says, and I have thought it best to state it in his own terms, because it will be better evidence to you than any general description I could give of the impression made by your late papers. indeed I could give none, for going little from home, I cannot personally estimate the public sentiment. the few I see are very unanimous in support of their Executive & legislative functionaries. I have thought it well too that you should know exactly the feelings here, because if you get similar information from other respectable portions of the union, it will naturally beget some suspicion in your own mind that finding such a mass of opinion variant from your own, you may be under erroneous impressions, meriting re-examination & consideration. I think an Editor should be independant, that is, of personal influence, & not be moved from his opinions on the mere authority of any individual. but, with respect to the general opinion of the political section with which he habitually accords, his duty seems very like that of a member of Congress. some of these indeed think that independance requires them to follow always their own opinion, without respect for that of others. this has never been my opinion, nor my practice, when I have been of that, or any other body. differing, on a particular question, from those whom I knew to be of the same political principles with myself, and with whom I generally thought & acted, a consciousness of the fallibility of the human mind, & of my own in particular, with a respect for the accumulated judgment of my friends, has induced me to suspect erroneous impressions on myself, to suppose my own opinion wrong, & to act with them on theirs. the want of this spirit of compromise, or of self-distrust, proudly, but falsely called independance, is what gives the federalists victories which they could never obtain, if these brethren could learn to respect the opinions of their friends more than of their enemies, and prevents many able & honest men from doing all the good they otherwise might do.I state these considerations because they have often quieted my own conscience in voting & acting on the judgment of others, against my own; and because they may suggest doubts to yourself in the present case. our executive & legislative authorities are the choice of the nation, & possess the nation’s confidence. they are chosen because they possess it, and the recent elections prove it has not been abated by the attacks which have for some time been kept up against them. if the measures which have been pursued are approved by the majority, it is the duty of the minority to acquiesce & conform. it is true indeed that dissentients have a right to go over to the minority, & to act with them. but I do not believe your mind has contemplated that course, that it has deliberately viewed the strange company into which it may be led, step by step, unintended & unpercieved by itself. the example of John Randolph, now the outcast of the world, is a caution to all honest & prudent men, to sacrifice a little of self-confidence, & to go with their friends, altho’ they may sometimes think they are going wrong. after so long a course of steady adherence to the general sentiments of the republicans, it would afflict me sincerely to see you separate from the body, become auxiliary to the enemies of our government, who have to you been the bitterest enemies, who are now chuckling at the prospect of division among us, and, as I am told, are subscribing for your paper. the best indication of error, which my experience has tested, is the approbation of the federalists. their conclusions necessarily follow the false bias of their principles.I claim however no right of guiding the conduct of others; but have indulged myself in these observations from the sincere feelings of my heart. retired from all political interferences I have been induced into this one by a desire, first, of being useful to you personally, & next of maintaining the republican ascendancy. be it’s effect what it may, I am done with it, & shall look on as an inactive, though not an unfeeling spectator of what is to ensue. as far as my good will may go, for I can no longer act, I shall adhere to my government Executive & legislative, and, as long as they are republican, I shall go with their measures, whether I think them right or wrong: because I know they are honest, & are wiser & better informed than I am. in doing this however, I shall not give up the friendship of those who differ from me, and who have equal right with myself to shape their own course. in this disposition be assured of my continued esteem & respect.
            
              Th:
              Jefferson
          
          
            P.S. be so good as to consider the extract from my friend’s letter as confidential, because I have not his permission to make this use of it.
          
        